t c memo united_states tax_court scott singer installations inc petitioner v commissioner of internal revenue respondent docket nos filed date james r monroe for petitioner marissa r lenius for respondent memorandum findings_of_fact and opinion vasquez judge these consolidated cases are before the court on two petitions for redetermination of employment status filed pursuant to sec_7436 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure by notices of determination of worker classification respondent determined that richard scott singer was to be classified as petitioner’s employee for federal employment_tax purposes for and respondent determined that petitioner was liable for employment_taxes of dollar_figure and additions to tax of dollar_figure for and employment_taxes of dollar_figure for mr singer on behalf of petitioner timely filed petitions in response to the notices of determination we consolidated the cases for trial briefing and opinion after concessions the issues for decision are whether mr singer should be classified as petitioner’s employee for employment_tax purposes for and and whether petitioner’s payment of personal expenses on behalf of mr singer should be characterized as wages subject_to federal employment_taxes findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference for convenience we use the term employment_taxes to refer to federal_income_tax withholding taxes under the federal_insurance_contributions_act fica--social security taxes and taxes under the federal_unemployment_tax_act futa--social security taxes respondent concedes that petitioner is not liable for any additions to tax petitioner is an s_corporation that was incorporated in florida in and reincorporated in colorado in during the years at issue petitioner was a colorado corporation doing business in florida at the time the petition was filed petitioner’s principal_place_of_business wa sec_1505 stellar drive oviedo florida mr singer started scott singer installations inc petitioner in miami in the business was primarily engaged in servicing repairing and modifying recreational vehicles petitioner also sold kraftmaid cabinets used in the construction of homes mr singer was the sole shareholder and president of petitioner and served as its sole corporate officer after operating the business in florida for many years mr singer moved it to colorado in although it was a rough start the operation quickly grew on several occasions petitioner was forced to move to larger locations to meet increased demand in order to fund petitioner’s growth mr singer began raising money from various sources in mr singer established a dollar_figure home equity line of credit in less than a year mr singer had drawn on the entire line of credit and advanced the funds to petitioner in mr singer also established an dollar_figure line of credit by refinancing a home mortgage he likewise advanced the entire amount to petitioner within the same year in mr singer established a dollar_figure general business line of credit and advanced all the funds to petitioner mr singer also borrowed dollar_figure from his mother and her boyfriend and advanced all the funds to petitioner throughout and in sum mr singer advanced a total of dollar_figure to petitioner between and petitioner reported all of the advances as loans from shareholder on its general ledgers and forms 1120s u s income_tax return for an s_corporation but there were no promissory notes between mr singer and petitioner there was no interest charged and there were no maturity dates imposed while petitioner was initially profitable there was a decline in business in mr singer made the decision to move petitioner to florida in date so the singers could be closer to family unfortunately the business continued to struggle even after moving back to florida because mr singer was unable to borrow from commercial banks he financed petitioner’s operations from through by borrowing an additional dollar_figure from his mother and her boyfriend and advancing the funds to the loans were effectively back-to-back loans mr singer would personally borrow money and then advance the funds to petitioner petitioner mr singer also began charging business_expenses to personal - - credit cards petitioner was not profitable during the years at issue petitioner reported operating losses of dollar_figure for and dollar_figure for during the same years petitioner paid dollar_figure of mr singer’s personal expenses by making payments from its bank account to the singers’ creditors these payments made on behalf of the singers were treated on petitioner’s general ledger and forms 1120s as repayments of shareholder loans petitioner did not deduct the payments made on behalf of the singers as business_expenses mr singer worked full time for petitioner and occasionally employed a service technician two laborers and an individual to help with petitioner’s internet sales petitioner filed forms employer’s annual federal unemployment futa_tax return and form sec_941 employer’s quarterly again there were no promissory notes executed between mr singer and petitioner but petitioner reported the advances on its general ledgers and forms 1120s as loans from shareholder at least dollar_figure in business_expenses charged to the singers’ personal credit cards in was unpaid petitioner reported the unreimbursed expenses as loans from shareholder on it sec_2011 general ledger and form_1120s some of the singers’ personal expenses that petitioner paid included meals groceries retail purchases car payments and a home mortgage payment of over dollar_figure per month federal tax_return and paid employment_taxes on wages paid to each employee except mr singer--petitioner did not report paying wages to mr singer during or i introduction opinion respondent determined that mr singer was an employee of petitioner for the years at issue and that the dollar_figure in payments petitioner made on behalf of mr singer constituted wages that should have been subject_to employment_taxes we have jurisdiction under sec_7436 to decide whether respondent’s determination of worker classification is correct and to decide the proper amount of employment_tax under that determination see also 117_tc_263 glass blocks unlimited v commissioner tcmemo_2013_180 therefore we first consider whether mr singer was an employee of petitioner if he was an employee then we must also determine whether the payments made on his behalf are wages subject_to employment_taxes ii employment_taxes a worker classification employers are required to make periodic deposits of amounts withheld from employees’ wages and amounts corresponding to the employer’s share of fica and futa_tax sec_6302 sec_6157 sec_31_6302-1 sec_31_6302_c_-3 employment_tax regs employee is defined for fica and futa purposes to include any officer of a corporation and any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee see sec_3121 and i an officer of a corporation who performs more than minor services and receives remuneration for such services is a statutory_employee for employment_tax purposes see 119_tc_121 aff’d 93_fedappx_473 3d cir sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs an officer can escape statutory_employee status only if he performs no services or only minor services for the corporation and neither receives nor is entitled to receive any remuneration directly or indirectly for services performed see 117_tc_141 aff’d 54_fedappx_100 3d cir sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs petitioner does not object to respondent’s determination that mr singer was its employee for the years at issue and the evidence clearly supports such a finding as president of the company mr singer was petitioner’s only officer furthermore he performed substantial services for petitioner accordingly we find that mr singer was an employee of petitioner for the years at issue b wage determination the next issue is whether petitioner’s payments made on behalf of mr singer should be characterized as wages subject_to employment_taxes petitioner argues that the advances mr singer made to it were loans and that payments made on behalf of mr singer represented repayments of those loans respondent argues that the funds advanced to petitioner were contributions to capital and that payments made on behalf of mr singer were wages the proper characterization of the transfers as either loans or capital contributions is made by reference to all the evidence see 74_tc_476 see also herrera v commissioner tcmemo_2012_308 at aff’d 544_fedappx_592 5th cir petitioner bears the burden of proving that the transfers were loans see rule a see also dixie dairies corp v commissioner t c pincite courts have established a nonexclusive list of factors to consider when evaluating the nature of transfers of funds to closely held corporations such factors include the names given to the documents that would be evidence of the purported loans the presence or absence of a fixed maturity_date the likely source of repayment the right to enforce payments participation in management as a result of the advances subordination of the purported loans to the loans of the corporation’s creditors the intent of the parties identity of interest between creditor and stockholder the ability of the corporation to obtain financing from outside sources thinness of capital structure in relation to debt use to which the funds were put the failure of the corporation to repay and the risk involved in making the transfers 95_tc_257 see also in re 742_f2d_1311 11th cir these factors serve only as aids in evaluating whether transfers of funds to closely held corporations should be regarded as capital contributions or as bona_fide loans 398_f2d_694 3d cir sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances does not apply to employment_tax disputes see sec_7491 no single factor is controlling dixie dairies corp v commissioner t c pincite however the ultimate question is whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comported with the economic reality of creating a debtor-creditor relationship 61_tc_367 transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny however and the labels attached to such transfers by the controlling shareholder through bookkeeping entries or testimony have limited significance unless these labels are supported by other objective evidence e g boatner v commissioner tcmemo_1997_379 wl at aff’d without published opinion 164_f3d_629 9th cir rather than analyze every factor on the debt-equity checklists we confine our discussion to those points we find most pertinent in our analysis we look at the relative financial status of petitioner at the time the advances were made the financial status of petitioner at the time the advances were repaid the relationship between mr singer and petitioner the method by which the advances were repaid the consistency with which the advances were repaid and the way the advances were accounted for on petitioner’s financial statements and tax returns after looking at all these criteria in the light of the other factors traditionally distinguishing debt from equity particularly the intent factor we believe mr singer intended his advances to be loans and we find that his intention was reasonable for a substantial portion of the advances consequently we also find that petitioner’s repayments of those loans are valid as such and should not be characterized as wages subject_to employment_taxes we start by discussing evidence of mr singer’s intention to create a debtor- creditor relationship with petitioner and follow with a discussion of the extent to which mr singer had a reasonable expectation of repayment first we look to the fact that petitioner reported the advances as loans on its general ledgers and its forms 1120s petitioner’s balance sheets report mr singer’s advances as increases in loans from mr singer each year additionally petitioner consistently reported the expenses it was paying on behalf of the singers as repayments of shareholder loans rather than reporting the payments as business_expenses we believe this consistent reporting indicates mr singer and petitioner intended to form a debtor-creditor relationship and that petitioner conformed to that intention second petitioner’s payments on behalf of the singers were while we recognize that transfers by mr singer as the controlling shareholder and the corresponding labels attached to such transfers are subject_to heightened scrutiny we believe mr singer provided enough objective evidence to overcome the higher standard consistent regardless of the value of the services mr singer provided to petitioner many of the payments petitioner made were the singers’ recurring monthly expenses including their home mortgage and personal vehicle loan payments the consistency of these payments both in time and in amount is characteristic of debt repayments finally and most importantly the fact that petitioner made payments when the company was operating at a loss strongly suggests a debtor-creditor relationship existed a fundamental difference between a creditor and an equity investor is that the former expects repayment of principal and compensation_for the use of money whereas the latter understands that the return of its investment and any return on that investment depend on the success of the business david c garlock federal income_taxation of debt instruments 6th ed consequently we believe mr singer’s advances were intended to be loans because mr singer was repaid even when the business was operating at a loss and the repayments were therefore not dependent on the success of the business now that we have found mr singer and petitioner intended to form a debtor-creditor relationship the next question is whether mr singer had a reasonable expectation of repayment when mr singer advanced funds to petitioner between and the business was well established and successful petitioner had been operating for many years and the business was growing at a rapid pace because the business was operating profitably and showed signs of growth we believe that mr singer was reasonable in assuming his loans would be repaid accordingly we find petitioner and mr singer intended the advances to create debt rather than equity that there was a reasonable expectation at the time the initial advances were made that such advances would be repaid and that such intention comported with the economic reality of creating a debtor-creditor relationship see litton bus sys inc v commissioner t c pincite however we cannot find that all of the advances were loans while we believe that mr singer had a reasonable expectation of repayment for advances made between and we do not find that a similarly reasonable expectation of repayment existed for later advances when the recession occurred in and petitioner’s business dropped off sharply mr singer should have known that future advances would not result in consistent repayments when neither petitioner nor mr singer was able to raise funds from we recognize that mr singer’s advances have some of the characteristics of equity--the lack of a promissory note the lack of a definitive maturity_date and the lack of a repayment schedule--but we do not believe those factors outweigh the evidence of intent see johnson v commissioner tcmemo_1977_436 finding that advances to corporation were loans even though there was no note no specific time fixed for repayment and no interest because intent of parties to create loan was overwhelming and outweighed other factors unrelated third parties mr singer must have recognized that the only hope for recovery_of the amounts previously advanced to petitioner was an infusion of capital subject_to substantial risk after the only source of capital was from mr singer’s family and mr singer’s personal credit cards no reasonable creditor would lend to petitioner accordingly we find that advances made in and earlier were bona_fide loans and that advances made after were more in the nature of capital contributions we also find that petitioner had a sufficient outstanding loan balance at the time the repayments were made so that loan repayments made during the years at issue are valid as such in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decisions will be entered for petitioner
